Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Allowable Subject Matter
Claims 1-11 and 21-31 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 21, the present invention from the present application discloses an information processing apparatus and method in which “based on reception of the information about the communication channel used by the predetermined access point and the identification information about the predetermined access point by the communication apparatus, the communication apparatus executes a first search for searching for the predetermined access point, using at least one communication channel including the communication channel used the predetermined access point and without using at least one other communication channel other than the at least one communication channel among a plurality of communication channels available for use by the communication apparatus, and -2-Amendment for Application No.: 17/482185 Attorney Docket: 10196340US02 wherein, the communication apparatus executes a second search for searching for one or more access points near the communication apparatus using at least the at least one other communication channel in a case where the predetermined access point is not detected by the first search; performing control so that in the case where the predetermined access point is not detected by the first search executed by the communication apparatus, one of at least one access point detected by the second search executed by the communication apparatu” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Watanabe (US P. No. 2019/0053137) and Ogawa (US P. No. 2017/0265194), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Watanabe (US P. No. 2019/0053137) discloses an instruction for a setting to display the MAC addresses of the individual access points to allow the user to select a specific access point and that for a setting to allow connection from a plurality of access points under a predetermined condition can be made. The "use only one router" is set when a plurality of access points that have the same identification name (SSID) are present and a specific one of the access points is to be designated. 
Ogawa (US P. No. 2017/0265194) discloses in a case where connections to a plurality of access points are configured for the printer, and the like, the time taken to search for the access point varies from one channel to another. Accordingly, in searching all channels for the access point a plurality of times, according to the time taken to search each channel for the access point, inconsistency in the time taken each time the search is performed may be reduced by configuring the combination of channels that are set to be the search targets each time the search is
performed. 
Kawaura (US P. No. 2018/0332634) discloses the MFP executes a search for an access point that uses the frequency of 2.4 GHz. Normally, an access point periodically and simultaneously transmits a packet called a beacon, and the beacon reception result is used as the result in the access point search. As the beacon information, for example, information such as the SSID, the authentication method, the encryption method, and the radio field intensity are included.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672